Citation Nr: 1230213	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  07-12 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss, and if so whether the claim may be allowed.

2.  Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to service-connected lumbosacral strain with degenerative disc disease.

3.  Entitlement to an increased rating for service-connected lumbosacral strain with degenerative disc disease, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to November 1980.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The issue of service connection for bilateral hearing loss was previously denied by the Board in an August 2005 decision. 

In January 2012, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claims.  The electronic claims file contains no additional evidence or documents relevant to the issues on appeal.  

The merits of the claim for service connection for bilateral hearing loss, and the claims for service connection for avascular necrosis of the right hip, to include as secondary to service-connected lumbosacral strain with degenerative disc disease, and for an increased rating for service-connected lumbosacral strain with degenerative disc disease, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  In unappealed March 2003, August 2008, and February 2009 rating decisions, and an August 2005 Board decision, the RO and the Board have previously considered and denied service connection for bilateral hearing loss.  It was originally held that the Veteran did not have a current hearing loss disability for VA purposes that was incurred in or caused by service.  Later it was held new and material evidence to reopen the claim had not been received.

2.  Evidence associated with the claims file since the February 2009 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1. The March 2003, August 2008, and February 2009 rating decisions, and the August 2005 Board decision that denied service connection for bilateral hearing loss are final.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2. Evidence received since the February 2009 determination is new and material, and the Veteran's claim for service connection for bilateral hearing loss, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) imposes obligations on VA regarding its duties to notify and assist Veterans in developing claims for VA benefits.  As the disposition herein reached is favorable to the Veteran to the extent the claim for service connection for bilateral hearing loss is reopened, the need to discuss VA's efforts to comply with the VCAA is not necessary at this time. 

New and Material Evidence

The Veteran contends that he is entitled to service connection for bilateral hearing loss due to military noise exposure during service.  He also asserts that his bilateral hearing loss is due to or has been aggravated by his service connected chronic otitis media and otitis externa.  

The Board observes that the Veteran's claim for service connection for bilateral hearing loss was previously considered and denied by the RO in March 2003, August 2008, and February 2009 rating decisions, and by the Board in an August 2005 decision.  The Veteran did not appeal those determinations.  In general, rating and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. § 20.1103. 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claim in this case, new and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

At the time of the original rating decision in March 2003, there was no evidence that the Veteran had a bilateral hearing loss disability that was incurred in or aggravated by service.  In August 2005, the Board found that the Veteran did not have a current bilateral hearing loss disability for VA purposes.  In August 2008 and February 2009, there was no evidence that the Veteran had a current hearing loss disability for VA purposes.  

VA treatment records show that a VA audiology evaluation in December 2009 yielded inconsistent and unreliable results.  A December 2009 VA otolaryngology consult shows a diagnostic assessment of hearing loss.  During the January 2012 Videoconference hearing, the Veteran testified that during the course of his employment, he has noticed difficulty hearing soft voices, and in the presence of background noise.  He further testified that while he had not noticed it personally, he has been told that he speaks loudly.  This evidence constitutes new and material evidence and the claim for service connection for bilateral hearing loss is appropriately reopened.  See 38 C.F.R. § 3.156(c).

This evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the evidence demonstrates that the Veteran may now have a current bilateral hearing loss disability for VA purposes which has previously been opined to be related to noised exposure during military service and, at least in part, secondary to his service-connected otitis media and otitis externa.  The Veteran has provided competent evidence that his diagnosed bilateral hearing loss may have worsened since it was most recently evaluated with reliable results in January 2009.  Indeed, the January 2009 audiology examination report shows that puretone thresholds on that occasion were very nearly approaching a diagnosis of a bilateral hearing loss for VA disability purposes as defined under 38 C.F.R. § 3.385.  As previously noted, the credibility of such evidence is presumed for the purpose of reopening a claim.  Such evidence raises a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010) (holding that evidence creates a reasonable possibility of substantiating a claim, if it would trigger VA's duty to provide an examination).  The additional evidence is neither cumulative nor redundant and relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for bilateral hearing loss.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the claim can be addressed. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to this extent only, the appeal is granted.


REMAND

Entitlement to service connection for bilateral hearing loss 

Reopening the Veteran's claim for service connection for bilateral hearing loss does not end the inquiry; rather, consideration of the claim on the merits is required.  However, after a review of the record, the Board observes that further development is required prior to adjudicating the claim.

Review of the record shows that the Veteran's military occupational specialties during service were a cannon crewman and a field artillery weapons mechanic.  Service treatment records show that he was provided hearing protection during service.  The Veteran declined a separation examination, thus, his hearing at separation is unknown.  The Board does note that comparison of audiology evaluations upon enlistment examination in July 1977 and in March of an unknown subsequent year do show that hearing in the right ear appears to have worsened from 500 to 2000 Hz., and hearing in the left ear appears to have improved from 500 to 4000 Hz.  

Service and post-service treatment records show that the Veteran was treated for chronic otitis media and externa on multiple occasions during and after military service, for which service connection is currently in effect.  

In March 2008, a VA audiology evaluation showed a diagnosis of mild to moderate sensorineural hearing loss in the right ear above 1500 with slight notching in the 2000 to 8000 Hz. rage which was opined to be suggestive of noise exposure as a contributing factor to the etiology of right ear hearing loss.  Mild sensorineural hearing loss was noted in the left ear with the same basic drop in high frequencies but notching was not present due to a greater loss at 8000 Hz.  

Upon undergoing a VA audiology examination in July 2008, the audiologist stated that CNC scores were unreliable, thus, puretone threshold levels alone were recommended for rating purposes.  Puretone thresholds, in decibels, were not reflective of a current hearing loss disability under 38 § C.F.R. 3.385.  

A July 2008 audiology and ear evaluation showed borderline candidacy for use of hearing aids.  It was noted that subjectively, hearing loss presented great difficulty in everyday communication.  A diagnosis of sensorineural hearing loss was noted.

VA audiology and ear examinations in July 2009 showed that puretone thresholds on audiometric examination, in decibels, very nearly approached the values necessary for diagnosis of a currently hearing loss disability for VA purposes.  The audiologist diagnosed normal to mild mixed hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear and opined that a portion of the Veteran's diagnosed hearing loss was caused by, a result of, or at least in part secondary to, his service-connected chronic otitis media and externa.  The ear disease examiner, an otolaryngologist, opined that the Veteran's hearing loss was less likely that not due to military noise exposure because an audiogram in March 2003 showed normal hearing.  

At the January 2012 Videoconference hearing, the Veteran testified that he has noticed increased difficulty hearing soft voices, and in the presence of background noise.  He also stated that he has been told that he speaks loudly which he did not realize.  The Veteran's testimony suggests that his hearing loss may have worsened since the most recent evaluation yielding accurate and reliable results in January 2009.  Thus, the evidence reflects that the Veteran may now have a current bilateral hearing loss disability for VA purposes that may be related to military noise exposure or to his service-connected chronic otitis media and otitis externa.  Under these circumstances, an additional VA examination is needed.  See 38 C.F.R. § 3.159(c)(4).

Entitlement to service connection for avascular necrosis of the right hip, to include as secondary to service-connected lumbosacral strain with degenerative disc disease  

The Veteran contends that he is entitled to service connection for avascular necrosis of his right hip due to a back injury during service that resulted in service-connected lumbosacral strain with degenerative disc disease.  He testified that although avascular necrosis was diagnosed shortly after a work-related lifting injury in November 2004, his own research indicates, and his private chiropractor has confirmed, that avascular necrosis takes years to develop.  Thus, he asserts that a back injury during service caused avascular necrosis of his right hip, or that his service-connected lumbosacral spine strain with degenerative disc disease caused or has aggravated such disorder.

Prior to the Board's June 2012 request for translation of 8 pages of private German treatment records, the evidence of record showed that during service, the Veteran initially sought treatment for low back pain in July 1978.  In September 1978, he was diagnosed with muscle pain.  In December 1978, he denied history of any back injury or significant strain and physical examination revealed minimal low back pain on the left.  In August 1979, complaints of low back pain after lifting a tool box were diagnosed as a pulled muscle.  In January 1980, complaints that low back pain had returned after he fell three feet and struck his back on a gun were diagnosed as strained muscles.  Re-examination a few days later noted that pain was located in muscles across the bilateral costovertebral angles.  In June 1980, he was diagnosed with a possible strained back after he fell over a bed and onto his back.  

Post-service private treatment records show that the Veteran sought emergency treatment for right hip pain in May 2004, which reportedly began 1 day prior following a lifting, turning, bending, fall, or near fall injury at home.  In June 2004, he reported a history of chronic low back pain that he reported was previously treated in Germany with therapeutic massage.  X-ray examination was reported to have shown congenital changes at S1, and L5-S1 degenerative disc disease.  In March 2005, it was noted that the Veteran hurt his back in November 2004 while lifting a package while working as a shipping clerk.  Due to lack of improvement with treatment, radiographs of the hips were obtained in March 2005 which revealed diffuse mottled changes in the femoral head with some superior deformity and some early collapse.  In March 2005, the Veteran was diagnosed with avascular necrosis of the right hip with some early degenerative changes and probable overlying back problems.  

Post-service VA treatment records show that the Veteran initially sought VA treatment for reported "hip problems" in March 2005.  He stated that he had recently injured himself at work while lifting a box and MRI and x-ray examinations revealed that he may need a total right hip replacement.  

By April 15, 2005, radiographs of the right hip revealed avascular necrosis with collapse of the right hip.  A total right hip replacement was scheduled, however, private impatient treatment records show that the Veteran was admitted on April 18, 2005 for open reduction and internal fixation of a left proximal tibia fracture and for a total right hip arthroplasty due to avascular necrosis.  

In July 2005, the Veteran's private chiropractor, K.P. submitted an opinion indicating that the Veteran's residual back pain and recent right hip replacement were connected to his reported back injury during service 25 years prior.  

In September 2005, a private treatment note showed complaints of "pulling" from the inner hip and into his low back that caused low back pain.  A right hip replacement was noted in April 2005 and the physician stated that back pain had recently been aggravated.  

In January 2006, the Veteran's private orthopedic physician, Dr. H., M.D., opined that the Veteran's back aggravated his hip which led to a total right hip arthroplasty in April 2005.  

In March 2006, a VA joints examiner stated that avascular necrosis can be caused by trauma-related conditions (i.e., usually dislocation or fracture of the hip that interferes with blood circulation to the hip bone resulting in trauma-related avascular necrosis), and non-trauma related conditions (i.e., medications such as steroid injections or high active antiretroviral treatment, excessive narcotic use, and blood coagulation disorders, all of which may result in a change in blood flow to the hip joint resulting in avascular necrosis) which the Veteran denied.  The examiner stated that about 20 percent of dislocated hip joints develop avascular necrosis.  He noted that the Veteran is service-connected for a low back condition, however, he opined that findings on examination of equal leg length and absence of a limp with ambulation made it less likely that his low back condition would exert a major impact on the biomechanical balance of the right hip joint.  Instead, he opined that right hip pain noted after a work-related injury in November 2004 was the more likely cause of avascular necrosis of the right hip.  Thus, he opined that it is less likely than not that he Veteran's avascular necrosis of the right hip is related to his service-connected low back condition. 

A subsequent April 2007 opinion received from the Veteran's private chiropractor, K.P., clarified that while it is not likely that avascular necrosis of the right hip resulted from the initial back injury during service 25 years prior, it is at least as likely as not that his right hip condition developed after years of contending with the chronic lumbar strain, degenerative disc disease, and neuralgia.  He stated that the most common cause of avascular necrosis is interruption of blood supply to the femoral head from trauma which can take several months to several years to develop, and which is very likely what occurred when the Veteran fell from a tank during service.  He reasoned that the Veteran's gait would have changed after the in-service injury which would add additional stress to his femoral joints and increased the wear on his hip joints resulting in avascular necrosis.  Regarding the November 2004 work-related lifting injury, he stated that such injury could just as easily be adjudged as the "straw that broke the camel's back" as it was the actual catalyst.  Thus, he opined that avascular necrosis could not have been caused by lifting a box as stated by the March 2006 VA examiner, and in his opinion, avascular necrosis was caused by trauma or injury that occurred many years ago.  

In June 2012, the Board requested and obtained translation of 8 pages of private treatment records, initially received in 2003, from German to English.  Review of those records show that they are dated from February 1989 to August 1993.  

Significantly, such records date post-service complaints of low back pain to February 1989, more than 10 years after the Veteran's discharge from service.  X-ray findings at that time showed scoliosis and level 3 symptomatic limbering.  Additionally, the translated records date initial complaints pertaining to right hip pain in February 1992.  Although pain was limited to the right buttock without "ischialgia" in February 1992, in March 1992, the Veteran was diagnosed with lumbar "ischialgia" on the right and "LWS" syndrome.  

In April 1992, complaints of severe lumbar pain and leg weakness without external cause were diagnosed as a prolapsed intervertebral disc and CT scan of the lumbar spine revealed "a rather right emphasized intervertebral disc protrusion at L4-5 with a still preserved posterior ring and narrow conditions in the proximal L-5 course of the root on the right with a lumbar sacral transition variant."  Significantly, an April 1992 private treatment note stated that there were no contractures and mobility of the pelvis and joints of the lower extremities was normal, as was sensation and blood supply.  

In November 1992, it was noted that a right hip and lumbar spine contusion that occurred 1 month prior was "drawing ever stronger into the right leg."  X-rays of the bilateral hips, to include both iliosacral joints, showed no indication of fresh osseous injury.  

In August 1993, the Veteran was diagnosed with acute lumbago after paying volleyball the day before.  It was also noted that complaints of pain in the lower spinal column area began after lifting heavy objects.  Physical examination in August 1993 revealed that the Veteran had a brisk and assured walking gait.  Symptomatic loosening on pelvic tilt and pelvic pain was noted upon turning to the left and right.  Diagnosis was "LWS syndrome with intervertebral loosening" and treatment was recommended for relief of the paravertebral extensor muscles.  

Given that the Veteran's complaints of low back pain during service were never associated with injury due to heavy lifting, the recently translated German private treatment records seem to suggest that there are outstanding treatment records pertaining to a possible post-service low back and/or right hip injury in the late 1980's and/or early 1990s that have not been associated with the record.  Thus, additional development is warranted for obtainment of all treatment records pertaining injury or treatment of he hips and back since discharge.  38 C.F.R. § 3.159(c). 

Additionally, because the VA and private medical opinions of record were provided without review of the entire history of the disability on appeal, to specifically include the recently translated German treatment records that are suggestive of a low back and/or right hip injury in the late 1980s and/or early 1990s, the Board finds that the medical opinions of record are inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, it is necessary to obtain an additional VA medical opinion regarding the etiology of the Veteran's avascular necrosis of his right hip.  

Entitlement to an increased rating for a lumbosacral strain with degenerative disc disease, currently evaluated as 20 percent disabling

Regarding the Veteran's service-connected lumbosacral strain with degenerative disc disease, review of the record reveals that this disability was most recently evaluated in a VA spine examination dated January 2010, more than 2 years ago.  The Veteran testified that his lumbosacral strain with degenerative disc disease may have worsened since that examination, which he is competent to report.  To ensure that the record reflects the current severity of lumbosacral strain with degenerative disc disease disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Thus, the Veteran should be afforded a VA spine examination for his service-connected lumbosacral strain with degenerative disc disease.  

Finally, prior to arranging for the requested VA examinations, the RO/AMC should obtain any outstanding records of VA treatment, along with any other outstanding records of post-service treatment appropriately identified by the Veteran.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for any complaints or injury pertaining to his hip or back since his November 1980 discharge from service.  He should specifically be requested to provide information sufficient to enable VA to obtain complete treatment records for treatment received in Germany during the period of 1980 to 1994, from General Practitioner M.D., Dr. C. and Dr. N. of Hanau Neurology, Dr A.P. who was a surgeon at Bruchkoebel, Dr. B. and Dr. K of Gelnjaisen Radiology X-ray Community Group Practice, and Dr. V, as alluded to in the translated German treatment records.  After the Veteran has signed the appropriate releases, if any, those records should be obtained and associated with the claims folder.  If any records obtained require translation to English, this must be performed.  

The Veteran should also be requested to provide details surrounding the post-service private German treatment records that allude to a lifting injury at an unspecified date and a lumbar and right hip contusion incurred in approximately October 1992.

In addition, request any ongoing VA treatment records from the Salisbury VA Medical Center, to include records of any treatment received at the Charlotte VA Outpatient Clinic, dating since November 2010.  The results of all audiometric testing, to specifically include the numeric values in decibels, should also be obtained.  

Appropriate efforts must be made to obtain all available treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  After all treatment records, if any, are associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the nature and extent of any hearing loss, and to obtain an opinion as to whether such disorder is possibly related to military noise exposure or to  service-connected otitis media and externa.  The claims folder must be made available to and reviewed by the examiner.  Any tests or studies deemed necessary should be conducted, to specifically include audiometric testing, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater) that any current hearing loss in either ear is due to military noise exposure or whether any diagnosed hearing loss in either ear is at least as likely as not due to or aggravated by (permanently worsened beyond normal progression) service-connected otitis media and externa.  The examiner should consider and discuss the Veteran's lay statements of record pertaining to the onset of his symptoms.  If alternative causes for bilateral hearing loss are identified, they should be stated.  Review all the service medical records, including in-service audiometric studies and post service audiology examinations and opinions dated in March 2003, July 2008, and January 2009.  A rationale for all opinions expressed should be provided.

3.  Thereafter, schedule the Veteran for a VA joints and spine examination(s) with an appropriate examiner to determine the current severity of his service-connected lumbosacral strain with degenerative joint disease, and to determine the etiology of the Veteran's avascular necrosis of the right hip and whether such disorder may be associated with a service-connected spine disability or is otherwise etiologically related to any incident of his active military service.  The claims folder must be made available to and reviewed by the examiner.  All indicated tests and/or studies should be performed.  

Regarding the current severity of the Veteran's service-connected lumbosacral strain with degenerative disc disease, the examiner should describe all symptomatology related to the Veteran's service-connected lumbosacral spine disability, to include orthopedic and neurological symptoms.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report, including range of motion of the thoracolumbar spine (specifying at what degree in motion pain begins) and motor and sensory evaluation.  The examiner should also describe any functional loss pertaining to the thoracolumbar spine due to pain or weakness, and document all objective evidence of those symptoms.  The examiner should indicate the degree of any functional loss that is likely to result from a flare-up of symptoms or on extended use, if possible.  The examiner should document, to the extent possible, the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (acute signs and symptoms of intervertebral disc syndrome that have required bed rest prescribed by a physician and treatment by a physician).  If possible, the examiner is requested to distinguish between symptoms due to service-connected disability and nonservice-connected disabilities of the left hip, feet, and knees.  A complete rationale for all opinions and conclusions expressed must be provided.

Regarding avascular necrosis of the Veteran's right hip, the examiner should review the Veteran's service treatment records, post-service treatment records dated prior to March 2005, VA spine and joint examinations dated in March 2003, November 2004, March 2006, July 2007, September 2009, and January 2010, and private medical opinions from chiropractor K.P. dated in July 2005 and April 2007, Dr. H. dated in January 2006, and the March 2006 VA medical opinion.  The examiner should document the Veteran's reported history of right hip pain, to include complaints in 1992, and following a November 2004 work-related lifting injury.  The examiner should identify any evidence of avascular necrosis of the right hip.

Following review of the claims file, to include any treatment records contained in Virtual VA, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent probability or greater), that avascular necrosis of the Veteran's right hip arose during service or is otherwise related to any incident of service, to include the January and June 1980 back injuries therein.  The examiner should also opine whether avascular necrosis of the right hip was at least as likely as not caused or aggravated by (worsened beyond normal progression) the Veteran's service-connected lumbosacral strain with degenerative disc disease.  If alternative causes for avascular necrosis of the right hip are identified, they should be stated.  A complete rational for any opinions expressed must be provided.

4.  After the above has been completed to the extent possible, the AMC/RO should review the record and conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraphs.  If additional development is needed, such should be accomplished.

5.  Then readjudicate the claims on appeal.  If the claims remain denied, the AMC/RO should issue an appropriate supplemental statement of the case and provide the Veteran the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


